Citation Nr: 1701569	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  12-16 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for ischemic heart disease (IHD). 

 2. Entitlement to service connection for hypertension. 

 3. Entitlement to service connection for left knee disability. 

 4. Entitlement to service connection for left hip disability.

 5. Entitlement to service connection for a brain tumor.

 6. Entitlement to service connection for tinea pedis, bilateral feet. 

 7. Entitlement to service connection for onychomycosis of the toes, bilateral feet. 

 8. Entitlement to an initial compensable rating for bilateral hearing loss. 

 9. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to May 1967.

These matters come to the Board of Veterans' Appeals (Board) from November 2011 and March 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The November 2011 rating decision denied entitlement to service connection for ischemic heart disease while the March 2013 rating decision denied entitlement to service connection for hypertension, left knee disability, left hip disability, brain tumor, tinea pedis, and onychomycosis of the toes; and, granted entitlement to service connection for hearing loss, assigning a noncompensable rating, and PTSD, assigning a 30 percent rating, both effective October 15, 2010.  In October 2015, the Board remanded this appeal for additional development.

The issues of entitlement to service connection for left knee disability, entitlement to service connection for left hip disability and entitlement to an initial rating in excess of 30 percent for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. The Veteran's IHD is not related to his active service.

2. The Veteran's hypertension is not related to his active service.

3. The Veteran's brain tumor, diagnosed as meningioma, is not related to his active service.

4. The Veteran's tinea pedis and onychomycosis of the toes are not related to his active service.

5. The Veteran's hearing loss has been manifested by no worse than Level I hearing acuity in both the right and left ears.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for IHD have not been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

 2. The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3. The criteria for entitlement to service connection for a brain tumor have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4. The criteria for entitlement to service connection for tinea pedis, bilateral feet, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

5. The criteria for entitlement to service connection for onychomycosis of the toes, bilateral feet, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

6. The criteria for an initial compensable rating for bilateral hearing loss have not been met or approximated during the period on appeal. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duty to notify was satisfied by letters sent in February 2011, June 2011 and January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Veteran's service treatment records (STRs) and post-service treatment records and lay statements have been obtained and associated with the claims file.  The Board realizes the Veteran has not been provided a VA examination in response to his claims for IHD, hypertension, and a brain tumor, nor have medical nexus opinions been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

However, as discussed in greater detail below, there is no competent and credible evidence suggesting that these disabilities are related or attributable to the Veteran's active military service.  The evidence does not support his contention that he was exposed to herbicides during service; his service treatment records are negative for any complaints or findings of IHD, hypertension, or a brain tumor; he has not asserted experiencing any symptoms of these conditions during and continuing since service; and there is no competent and credible evidence of record indicating an association between any of the claimed conditions and the Veteran's military service.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical opinion.  The Veteran's mere diagnosis of these disabilities with no supporting evidence of an in-service event or injury is insufficient to trigger the duty to assist. See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  Nor is there any competent and credible evidence indicating that the current disabilities may be associated with service.

Concerning the claims for tinea pedis and onychomycosis of the toes, the Veteran has been afforded the appropriate VA examinations, as set forth below.  In addition, prior to and subsequent to the Board's October 2015 Board remand directives, the Veteran had VA examinations assessing the severity of his bilateral hearing loss disability.  The Board has determined that those examinations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2015). 

In light of the above, there was compliance, certainly substantial compliance, with the October 2015 remand directives, in turn allowing the Board to proceed with its adjudication of these claims.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


II. Service Connection Claims

A. Ischemic heart disease, hypertension, and brain tumor 

The Veteran believes that his IHD, hypertension, and brain tumor are due to exposure to herbicides in service.  Specifically, he claims that that while aboard the USS Constellation and USS Coral Sea during the Vietnam War Era, he conducted operations directly in the Gulf of Tonkin and was required to assist with all flight operations to include downloading of supplies, equipment and ammunition from aircraft and to assist with uploading of live bombs and
explosives.  See VA Form 21-526, dated October 7, 2010.  He indicated that he was required to work details when replenishing with another ship in the Gulf of Tonkin.  See VA Form 21-4138, dated February 22, 2011.  With respect to tinea pedis and onychomycosis of the toes, the Veteran asserts that these conditions had their onset during service.  

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Cardiovascular-renal disease, including hypertension, and tumors (malignant or of the brain), are among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for these conditions may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Further, if a Veteran was exposed to a herbicide agent during active service in Vietnam, then certain diseases shall be service connected even though there is no record of that disease during service. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e), 3.313 (2015).  Ischemic heart disease is included among the diseases found to be associated with herbicide exposure set forth in section 3.309(e) of the regulations.  Under 38 C.F.R. § 3.309(e), ischemic heart disease includes, but is not limited to, acute, subacute and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.

Generally speaking, service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313 (2015).  Service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101 (29)(A) (West 2014), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975.  Service offshore of the Republic of Vietnam is inconsistent with the definition of service in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii) (2015); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. § 3.307 (a)(6)(iii) (2015); VAOPGCPREC 27-97 (1997), 72 Fed. Reg. 63604 (1997).  Service in deep-water naval vessels offshore of Vietnam, as opposed to service aboard vessels in inland waterways of Vietnam, is not included as service in the Republic of Vietnam for purposes of presumptive service connection for diseases related to herbicide exposure.  66 Fed. Reg. 23166 (2001); 38 U.S.C. § 1116 (a)(1)(A) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  For claims based on service in the Republic of Vietnam, the presumptive provisions require visitation in Vietnam pursuant to 38 C.F.R. §§ 3.307 (a), 3.313(a) (2015), or service in the inland waterways of Vietnam. VAOPGCPREC 27-97 (July 23, 1997); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

What constitutes inland waterways is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  That Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Any such anchorage is considered to be in "blue water" which does not provide for a presumption of herbicide exposure.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. pt. ii, ch. 2, § C.10.k.

However, in April 2015, the United States Court of Appeals for Veterans Claims found VA's definition of inland waterways, specifically that it excluded Da Nang Harbor, to be irrational and not entitled to deference.  Gray v. McDonald, 27 Vet. App. 313 (2015).

The Board notes that, while the decision in Gray found the present definition of brown water versus blue water in Da Nang Harbor to be irrational, it rejected the appellant's argument that it should adopt the definition of inland waterways espoused by the United States Convention on the Territorial and Contiguous Zone, which would include the entirety of Da Nang Harbor.  Specifically, it found that discretion to interpret the scope of the regulations applicable to brown water versus blue water lies with VA, not with the Court.  It also noted that there was no indication that in using the term inland waterways VA intended to adopt a conventional definition, and the Secretary expressly denied any intent to do so at oral argument in that matter.  Gray v. McDonald, 27 Vet. App. 313 (2015).

A recent amendment to the VA's Adjudication Procedure Manual classifies inland waterways as fresh water rivers, streams, and canals, and similar waterways. Because those waterways are distinct from ocean waters and related coastal features, service on those waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.c.; VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  That includes salty and brackish waters situated between rivers and the open ocean. VBA Manual M21-1, IV.ii.1.H.2.b.

Under the amended criteria, consistent with the pre-amended criteria, the Gulf of Tonkin is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents. VBA Manual M21-1, IV.ii.1.H.2.c.  The Gulf of Tonkin is open to the sea, is not connected to any major inland river, and has deep channels for the anchorage of large ships.  Significantly, there is no historical evidence or evidence of record of extensive herbicide aerial spraying over the Gulf of Tonkin. 

Here, the Veteran does not assert that he set foot on the landmass of Vietnam.  He was attached to Fighter Squadron 151, which served aboard the USS Constellation and USS Coral Sea in the Gulf of Tonkin.  These vessels were in the official waters of the Republic of Vietnam during the relevant timeframe.  However, as noted above, the Gulf of Tonkin is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents.  Also, the vessels are not included on the updated list of ships as ships that operated on Vietnam's close coastal waters for extended periods with evidence that crew members went ashore.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents.

Associated with the Veteran's claims file in October 2011, is a memorandum from the U.S. Army and Joint Services Records Research Center (JSRRC), noting that there is no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  Also, JSRRC could not verify that a shipboard veteran was exposed to tactical herbicides based on contact with an aircraft that flew over Vietnam or equipment that was used in Vietnam.  JSRRC concluded that it could not provide evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era. 

Moreover, in a November 2011 VA memo, it was determined that there was insufficient information to corroborate the alleged exposure to herbicide agents described by the Veteran to send to JSRRC and the National Archives and Records Administration (NARA).  A PIES request completed May 6, 2011 revealed no service in Vietnam.  It was noted that the Veteran's DD 214 showed no evidence of service in Vietnam.  In addition, personnel records for the entirety of the Veteran's service showed foreign service only aboard the USS Coral Sea and USS Constellation and his military occupation specialty (MOS) as a personnel man would not require him to go ashore in Vietnam.  It was further documented that these ships were aircraft carriers and no deep-water port existed in Vietnam in which such ships could dock.  Therefore, the Veteran's claim that he was exposed to herbicides could not be confirmed. 

In view of the foregoing and considering the circumstances of the Veteran's service, it cannot be presumed that he, a "blue water Veteran," was exposed to herbicides during his time aboard the USS Constellation and USS Coral Sea in the Gulf of Tonkin. 38 C.F.R. § 3.307(a)(6)(iii).  Therefore, the presumption of exposure to herbicides does not apply, and service connection for IHD on this basis is not warranted. 

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044   (Fed. Cir. 1994).  The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  While the Veteran is competent to describe what he experienced and witnessed in service, there is no evidence that the Veteran is competent to determine what, if any, chemicals or gases had adhered to the exterior of equipment.  The Board also notes that herbicides were not transported, stored, or used aboard U.S. Navy ships.  Furthermore, the Veteran's service treatment records are negative for any treatment or indication that the Veteran was exposed to herbicides in service.  As such, the evidence does not support the contention that the Veteran was exposed to herbicides during service. 

While the Veteran is not entitled to a regulatory presumption of service connection, the claims must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  See also McCartt v. West, 12 Vet. App 164, 167 (1999).

The Veteran's STRs are silent for any symptoms, treatment or diagnosis of IHD, a brain tumor, or hypertension.  Post-service medical treatment records confirm that the Veteran had a heart attack in 1998 and has been diagnosed with coronary artery disease.  See VA medical treatment record dated July 2007.  They also show a diagnosis of remote meningioma with no sequale.  Id.  There is an indication that the Veteran has hypertension, which is listed as a comorbidity, but whether there actually a diagnosis is unclear.  

Regardless, after reviewing all of the evidence regarding the posited correlation ("nexus") between the Veteran's claimed disabilities with his military service, the Board concludes that the preponderance of this evidence is against his claims, so they must be denied.  Ultimately, the Board must consider all of the evidence relevant to the claims, including the availability of medical records, the nature and course of the diseases or disabilities, the amount of time that has elapsed since military service, and any other pertinent facts.  Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

In this case, there is no competent and credible evidence that shows that the Veteran's IHD, hypertension, and brain tumor are in any way related to his active military service.  His STRs are negative for any complaints or findings of these conditions, and he has not asserted that he experienced symptoms of any of these conditions during and continuing since service.  As noted above, the evidence does not support a finding that he was exposed to herbicides during service.  The Veteran's unsupported opinion that his conditions are related to his military service is not competent evidence and thus lacks probative value.  Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  In this regard, lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The determination in this case is medically complex, since whether IHD, hypertension, or a brain tumor (diagnosed many years after service) was caused by an incident of service cannot be perceived through the senses alone.  Therefore, competent medical evidence is required. See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because the Veteran is a lay person in the field of medicine, his unsupported opinion is not competent evidence on this issue, and thus lacks probative value. See Layno, 6 Vet. App. at 470-71.  And there is no competent medical evidence of record indicating that his IHD, hypertension, or brain tumor had its clinical onset during service or is related to any incident of service.  Because none of these conditions were noted during service (let alone shown to be chronic), service connection may not be established as a chronic disease based on a chronicity in service or a continuity of symptomatology after service, nor has the Veteran asserted any continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Fountain, 27 Vet. App. at 263-64.  Moreover, the evidence does not show that IHD, hypertension, or a brain tumor manifested to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307(a), 3.309(a).

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for IHD, hypertension, and a brain tumor is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B.  Tinea Pedis and Onychomycosis

A review of the Veteran's STRs reflects there was an incident in March 1965 when the Veteran was treated for rashes on his arm and feet.  The clinician, at that time, noted that it was due to an allergic reaction to alcohol and the Veteran was given Benadryl.  Otherwise, there were no further documented symptoms or treatment for any rash during active service.

In response to his claims for tinea pedis, bilaterally, and onychomycosis of the toes, bilaterally, the Veteran had a VA examination in February 2013.  At that time, the Veteran reported that the onset of his skin disorders were on active duty in Vietnam.  He stated that he did not seek treatment for these skin disorders while on active duty.  While the examiner confirmed that the Veteran had tinea pedis, bilaterally, and onychomycosis of the toes, bilaterally, he, nevertheless, opined that these conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that it was not possible that these skin disorders were related to the rash that the Veteran was seen and treated for in March 1965.  He observed that the rash seen in service was from an allergic reaction and that the Veteran was treated with Benadryl for the allergy.  The examiner commented that it was therefore not possible to make a relationship between that rash and the current skin disorders without resorting to mere speculation.  In addition, the examiner explained that the rash documented in service did not affect the Veteran's toenails, as is required for onychomycosis.  He observed that the only other time he was seen while in the service was for a case of the clap or gonorrhea.  The examiner noted that a urinalysis was done after the Veteran was treated for gonorrhea.  He concluded that this had nothing to do with fungus infections, which were now present and had about 50 years to develop in sometime between 1965 and now.

After considering all of this evidence regarding the posited correlation between the Veteran's skin disorders and his military service, the Board concludes that the preponderance of this evidence is against these claims.  Generally, an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Further, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  In this case, however, the examiner provided sufficient reasoning why the current skin disorders were not related to the Veteran's active service - namely, the rash in service was due to an allergic reaction and effectively treated with Benadryl.  Moreover, the examiner explained that onychomycosis is a fungal infection affecting the toenails and there was no objective evidence in the Veteran's STRs to substantiate his claims.

In short, the Veteran was treated for a rash in service due to an allergic reaction to alcohol.  In addition, the evidence shows that he was not exposed to herbicides nor would the presumption apply for the currently diagnosed skin disorders.  Further, the medical evidence of record fails to establish the required relationship between the Veteran's skin disorders and his active service.  

While the Veteran is competent to describe the rash he observed on his feet/toes during service, the determination as to the pathology or diagnosis of that skin condition cannot be perceived through the senses alone.  Therefore, competent medical evidence is required. See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because the Veteran is a lay person in the field of medicine, his unsupported opinion that the rash he had in service was tinea pedis or onychomycosis, as opposed to allergic in etiology, is not competent evidence on this issue, and thus lacks probative value. See Layno, 6 Vet. App. at 470-71.  

In any event, the Veteran's lay opinion is outweighed by the VA medical opinion discussed above, which was rendered by a medical professional who provided a specific explanation based on the Veteran's medical history for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the 'authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence').  By contrast, the Veteran does not have a medical background, and his opinion is not supported by an adequate rationale.

Further, the alternative means of linking the currently-claimed conditions to service under 38 C.F.R. § 3.303(b) is only available if the condition being claimed is one of those specifically identified in 38 C.F.R. § 3.309(a) as chronic, per se, which is not the case here.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for tinea Pedis and onychomycosis is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Increased Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In initial-rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007) (extending this practice even to claims that do not involve initial ratings).  In a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Hearing loss is evaluated under 38 C.F.R. §§ 4.85, 4.86 (2015), Diagnostic Code 6100, Tables VI, VIA, VII of VA's rating schedule.  The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85 (2015).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. 

Each ear will be evaluated separately.  38 C.F.R. § 4.86 (a) (2015).  The provisions of 38 C.F.R. § 4.86 (b) provide that, when the puretone threshold is 30 decibels or less at 1000-Hertz , and 70 decibels or more at 2000-Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral.  See 38 C.F.R. § 4.86 (b) (2015).

Unfortunately, the Board finds that it is not shown that an initial compensable evaluation is warranted for the period on appeal for bilateral hearing loss.

The Veteran had a VA audiological evaluation in January 2013.  He stated that he was unable to hear well.  Reported puretone thresholds in the relevant frequencies were 10, 25, 30 and 75 decibels in the right ear with an average of 35 decibels, and 10, 20, 35, and 65 decibels in the left ear with an average of 33 decibels.  The examiner diagnosed the Veteran with sensorineural bilateral hearing loss.  Speech recognition ability was measured at 98 percent bilaterally.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  

In addition, at a December 2015 VA audiological evaluation, reported puretone thresholds in the relevant frequencies were 20, 35, 50 and 80 decibels in the right ear with an average of 46 decibels, and 10, 20, 40, and 75 decibels in the left ear with an average of 36 decibels.  The examiner confirmed a diagnosis of bilateral sensorineural hearing loss.  Speech recognition ability was measured at 92 percent bilaterally.  Applying these values to the rating criteria results in a numeric designation of Level I in the right ear and Level I in the left ear.  38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a 0 percent rating.  The Veteran stated that he had difficulty hearing in groups and noisy areas.  Further, in a March 2016 medical addendum opinion, the examiner indicated that the Veteran's bilateral hearing loss disability had no impact on his employability.

In sum, the Veteran's hearing loss has been manifested by no worse than Level I hearing acuity bilaterally.  Consequently, the Board concludes that the criteria for an initial compensable rating have not been met for this timeframe.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board in no way discounts the difficulties that the Veteran has experienced as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent VA audiology studies of record.  See Lendenmann, 3 Vet. App. at 345.  Under these circumstances, the Board finds that the record presents no basis for assignment of a disability rating higher than the initial noncompensable rating assigned for the Veteran's service-connected bilateral hearing loss.

If the Veteran's manifestations were such that they caused additional disability not contemplated by DC 6100 or 38 C.F.R. § 4.86, then a separate rating may be warranted for the associated disability, or extraschedular referral may be in order.  In this case, the Veteran's bilateral hearing loss has not caused disability beyond or distinct from what is contemplated by DC 6100 or 38 C.F.R. § 4.86, and the Board has already explained why the manifestations of his bilateral hearing loss do not render the application of the schedular criteria impractical, since they are not designed to compensate for each and every sign and symptom, but rather for the resulting overall disability.  As noted above, the resulting disability in terms of daily functional and occupational impairment is itself usually not described in the rating criteria, but is built into the schedular standards.  See 38 C.F.R. §§ 4.1, 4.10.  Thus, there must be affirmative evidence that the disability in question not only does not fit squarely into their framework-which is designed to be broad enough to encapsulate many possible variations of a given disability but by the same token may not always thoroughly describe each individual case (indeed may not describe any individual case given their generality)-but is "so exceptional or unusual" as to render their application impractical.  See Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Here, the evidence does not show that the manifestations of the Veteran's hearing loss are themselves additional disabilities or that they cause additional impairment in earning capacity beyond what is already compensated by the rating assigned under DC 6100. 

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's bilateral hearing loss disability, and the criteria for submission for consideration of the assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) for the bilateral hearing loss disability alone are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

Entitlement to service connection for ischemic heart disease is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a brain tumor is denied.

Entitlement to service connection for tinea pedis, bilateral feet, is denied. 

Entitlement to service connection for onychomycosis of the toes, bilateral feet, is denied. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The purpose of the Board's October 2015 remand was to afford the Veteran a VA examination to determine the nature and etiology of his claimed disabilities and their posited relationship, if any, to his active service, as well as reassess the severity of his PTSD.  A review of the record, however, reveals that the Veteran failed to respond within 10 days to the notice for scheduling the VA examination.  There is no indication as to the reason why he failed to respond or was unable to make the appointment, but there is also no noticed associated with the claims file notifying the Veteran of the VA examination.  Accordingly, the Board believes that scheduling another VA examination is warranted.  In addition, a copy of all notices sent to the Veteran regarding scheduling of this VA examination must be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from May 2012 forward.

2. Then, schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the etiology of his claimed left knee and left hip disabilities. A copy of all notices sent to the Veteran regarding scheduling of this VA examination must be associated with the claims file. 

The examiner should review the claims file and note such review in the examination report or addendum to the report.  After reviewing the records, the examiner should provide the following opinions: 

a) Please state whether the Veteran has disabilities of the left knee and left hip.

b) Is a left knee disability at least as likely as not (50 percent or greater probability) due to active service, to include an injury therein?

c) Is a left hip disability at least as likely as not (50 percent or greater probability) caused by a left knee disability?

d) Has a left hip disability at least as likely as not (50 percent or greater probability) been aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a left knee disability? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time. 

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  A copy of all notices sent to the Veteran regarding scheduling of this VA examination must be associated with the claims file. 

The examiner should review the claims file and note such review in the examination report or addendum to the report.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

The examiner should be asked to comment on the severity of the Veteran's disability, and specify the degree of occupational or social impairment due to his service-connected PTSD.  Examination findings should be reported to allow for evaluation of his disability under 38 C.F.R. § 4.130 , Diagnostic Code 9411, and the examiner should specifically comment on any difficulty establishing and maintaining effective work and social relationships due to his PTSD. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The Veteran is hereby advised that failure to report for these medical examinations, without good cause, may have adverse consequences on these pending claims as it would require deciding them based on the existing evidence of record.  38 C.F.R. § 3.655

4. Finally, readjudicate the claims on appeal.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


